Citation Nr: 1418387	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Dr. J.J.O.

ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969 and from January 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified before the decision review officer (DRO) in August 2011.  A transcript of this proceeding is associated with the claims file.

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the procedural history of the case and the nature of the evidence, the Board has characterized the claim of service connection for a psychiatric disorder as noted on the title page.

The Board remanded the claim in November 2012 and in December 2013.  There has been substantial compliance with the mandates of the remands and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  An acquired psychiatric disorder, to include anxiety disorder, began many years after active duty and was not caused by any incident of service.

3.  The Veteran's hypertension is not proximately due to or the result of his service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Proper notice was provided in May 2008.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records (STR), VA treatment records, statements from the Veteran's private physician, and the Veteran's statements in support of the claim.  In the February 2013 VA examiner report, it was noted that the Veteran receives social security compensation.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Pursuant to the Board's December 2013 remand, the Appeals Management Center (AMC) sought the Veteran's SSA records.  However, in a letter dated in February 2014, the SSA National Records center indicated that there are no medical records because either the Veteran never filed for disability benefits or he filed for benefits but no medical records were obtained.  The Board agrees with the AMC's February 2014 assessment that further attempts to obtain SSA records would be futile.  Therefore, the Board finds that reaching a decision in this appeal is not prejudicial to the Veteran.

After the prior Board remands, in November 2012 and December 2013, the AMC asked the Veteran to provide the names and dates of any other medical centers or health care providers who treated him for the claimed conditions.  On both occasions there was no response.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file.

Additionally, in July 2008 the Veteran underwent a VA examination to assess his diabetes and hypertension.  After the opinion was found inadequate, the Veteran underwent and a new hypertension VA examination in February 2013.  In October 2008, October 2011 and in February 2013 the Veteran underwent VA psychiatric examinations.  Because the opinions of the psychiatric opinions were inadequate, an addendum medical opinion was obtained in February 2014.  In sum, the Board finds that each of the examinations and the opinions from February 2013 and February 2014 are adequate.  The examiners considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Psychiatric Disorder

The Veteran served in the Army from September 1967 to August 1969 and then joined the Puerto Rican National Guard, which included a period of active duty service from January to July 1991 when he was deployed to Saudi Arabia/Kuwait.  He was deployed to the Republic of Vietnam from August 1968 to August 1969.

The Veteran has claimed that his mental health problems began upon return from Vietnam.  The Veteran's STRs are negative for complaints, treatment, or diagnosis of any mental health problem.  At his separation examination in August 1969, a psychiatric clinical evaluation showed normal results and the Veteran did not complain of any mental health problems.  There are no medical records from the Veteran's period of service in 1991.  The Veteran has not asserted he sought any mental health treatment during his service in 1991 or in the immediate years following 1991.

There are also no VA treatment records that mention PTSD or any other mental health problem until 2007.  None of the reports in the VA records show treatment for any mental health condition.  At the hearing before the DRO in August 2011, the Veteran's representative explained that the Veteran did not receive treatment for any mental health problems from VA.  The only VA records dealing with his psychiatric issues of note are the several examination reports discussed below.

The Veteran submitted evidence from a private physician, "Dr. J.J.O."  Dr. J.J.O. has written two statements, one in May 2008 and the second in August 2010.  Also, Dr. J.J.O. testified at the hearing before the DRO in August 2011.  At the VA examinations, it was reported that the Veteran began seeing Dr. J.J.O. in 2007 for treatment.  However, there are no treatment records from Dr. J.J.O.  In fact, at the August 2011 hearing, Dr. J.J.O. testified that he was the Veteran's expert witness, not his treating physician.  He indicated that he first assessed the Veteran in April 2008.  Dr. J.J.O indicated that "there were a number of occasions" when the Veteran went to Dr. J.J.O.'s home and it appears Dr. J.J.O. evaluated him a few times.

In Dr. J.J.O.'s first written statement, the physician lists a number of ailments the Veteran suffers from, including PTSD.  In the note, Dr. J.J.O. opines that the Veteran suffers from "severe PTSD" that is "chronic and permanent in nature" and "substantial improvement is unlikely to occur."  There is no mention of treatment or prescriptions provided to the Veteran.

In the second statement Dr. J.J.O. provided the same diagnosis.  He also reported the Veteran "continues reliving traumatic war experiences" from Vietnam.  Dr. J.J.O. noted that when the Veteran discusses his Vietnam experiences he "starts to sweat" and "turns pale."  Dr. J.J.O. also noted that the Veteran "hates to mention Vietnam."  Again, there is no mention of treatment or prescriptions provided to the Veteran

At the DRO hearing, Dr. J.J.O. testified that the Veteran feels guilty over the death of his friends in Vietnam and that the Veteran survived.  He testified that the Veteran suffers from nightmares and flashbacks about traumatic events from Vietnam.  He also seems to insinuate that the Veteran served in Kuwait because he "wants to die and end it all."  He reported that the Veteran has Vietnam in his head "24 hours a day."  He indicated that at Christmas time the Veteran locks himself in a room because the firecrackers take him back to Vietnam.  Dr. J.J.O. disagreed with the VA examiner's diagnosis of anxiety.  Instead, he testified that anxiety was not the cause.  As evidence, he pointed out that the Veteran did not have anxiety when he entered the military.  Dr. J.J.O. testified that the traumatic events from Vietnam caused the Veteran's PTSD and that those events do not cause anxiety.

The Veteran underwent his first VA psychiatric examination in October 2008.  He reported being under the care of Dr. J.J.O. since 2007 but had not seen him for several months.  The Veteran complained of sleep difficulties, including problems staying asleep, nightmares related to traumatic events, and decreased total sleep three to four times a week of a moderate severity.  The Veteran also said he feels insecure when alone in his house.  He reported feeling "severe" intensity and irritability with outbursts of anger and expressed verbal insults twice a week of a mild to moderate severity.  He indicated these symptoms began when he returned from active duty in 1969.

The Veteran reported getting married in 1972 and had two children.  The oldest child died of lymphatic cancer at the age of 18.  He is still married and reported having an "excellent relationship" with his wife and a very good relationship with his child.  He stated that he has the same friends he used to have prior to active service and also has new ones.  He also reported having good relations with his neighbors.  He reported no suicide attempts.  He described being engaged in a fight with many people in San Juan 15 years prior to the examination.  No legal charges or major injuries resulted from the fight.

The Veteran reported that he started working at an airport in 1969 or 1970.  He has been working at the telecommunications state board agency since 1998 and is still employed.  He reported drinking 4-5 beers on the weekends with no legal consequences.

Upon examination his appearance was described as clean and appropriately dressed.  His psychomotor activity and speech were described as unremarkable.  His attitude was cooperative and his affect was appropriate.  His mood was described as good.  He was able to complete the serial 7's and spell a word forward and backward.  He was noted to be intact to person, time and place.  His thought process and content were noted to be unremarkable.  He did not suffer from delusions.  He was reported to understand the outcome of his behavior.  His intelligence was noted to be normal.  The Veteran was reported to partially understand that he has a problem.

The Veteran was reported to not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or problems with daily living.  He was also able to interpret proverbs appropriately and maintain personal hygiene.  His immediate memory was found to be "mildly impaired."

The Veteran reported the following stressor: "I saw dead people, I saw people dismembered on halves, and I saw an individual, a Vietcong that came out from a bush and I tied down the scout dog to a tree and we were under Vietcong fire for several hours.  I saw the bullets flying all around me in 1969, I don't remember the month."  The Veteran is reported to have reacted to this with worries that he would be the next to die.

The examiner found that the Veteran suffers from the following PTSD symptoms: 1) persistent re-experiencing of the traumatic event by having recurrent dreams of the event, and 2) persistent symptoms of increased arousal including difficulty falling or staying asleep and irritability or outbursts of anger.

Even though the Veteran was found to meet the stressor criteria, the examiner concluded that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  Instead, the examiner diagnosed the Veteran with anxiety disorder NOS.  Unfortunately, the examiner did not provide an opinion on the etiology of the diagnosed anxiety disorder.

The Veteran underwent a second VA examination in October 2011.  The Veteran again referred to sleeping difficulties and nightmares related to his Vietnam experiences.  He also reported having problems in crowded places.  The examination of the Veteran resulted in the same findings as reported in the prior examination.

The examiner concluded that the Veteran's current mental diagnosis was anxiety disorder NOS and it "is less likely as not (less than 50/50 probability) caused by or a result to his military service."  The examiner provided the following rationale: "After careful review of the claims file and medical records it was found that there is no evidence of psychiatric complaint, psychiatric findings, nor psychiatric treatment prior to the [Veteran's] military service."  The examiner also noted that there was no evidence of psychiatric complaints, findings or treatment during service or within one year after discharge.  The examiner noted that the Veteran first sought psychiatric care in 2008 and there was no evidence of significant occupational or social impairment.  The examiner concluded that the Veteran did not meet all of the criteria for PTSD under the DSM-IV and there "is no relation between his anxiety condition and PTSD."  This opinion was found inadequate because it did not adequately address the etiology of the Veteran's anxiety disorder.

Upon remand of the case, another VA psychiatric examination was conducted in February 2013.  The Veteran stated that he began psychiatric treatment around 2007 or 2008 with Dr. J.J.O.  He reported receiving psychotropic medications but did not recall which ones.  The Veteran "admitted to alcohol abuse" but reported that "he has not had an alcoholic drink for many years."

The Veteran stated that while deployed in Vietnam a sergeant made his life miserable and would continually put him on the list for scout dog duty and this traumatized him.  He still feels that he was abused by this sergeant.  The Veteran also gave vivid examples of incidents in which he was under enemy fire and stated he received a commendation medal for his participation in one particular firefight with the Vietcong.  As in the prior examinations, no mention was made of his Saudi Arabia/Kuwait experiences as contributing to his mental health condition.

The Veteran was found to have met the stressor criteria due to his experiences in Vietnam.  The examiner also found that the traumatic event is persistently re-experienced in 1 or more of the following ways: recurrent and distressing recollections of the event including images thoughts or perceptions; markedly diminished interest or participation in activities; difficulty falling or staying asleep; and hypervigilance.  However, the examiner again concluded that the Veteran does not meet the full criteria for PTSD.

The results of the examination were the same as the two prior examinations.  The Veteran's symptoms included: depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The examiner concluded that the claimed condition "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury event or illness."

Further, the examiner concluded that the Veteran's current mental disorder of anxiety disorder NOS is less likely than not (less than 50% probability) caused by or a result of his military service.  The rationale was that there "is no evidence of psychiatric complaints, psychiatric findings nor psychiatric treatment" prior to military service, during service, or within one year after discharge.  "The Veteran first sought psychiatric treatment with a private psychiatrist in 2008, 39 years after military service in Vietnam."  Further, "no significant occupational or social impairment was reported during his post military years even though the Veteran refers having had traumatic experiences during his military service in Vietnam."  

After the December 2013 remand, the following addendum medical opinion was provided by the examiner who conducted the February 2013 examination: the condition claimed is "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  "The Veteran's symptoms do not meet DSM-IV criteria for a diagnosis of PTSD.  The Veteran's current mental disorder of anxiety disorder, NOS, is less likely than not (less than 50% probability) caused by or a result of his military service."

The rationale provided that there is "no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment" prior to military service, during service, or within one year after discharge.  The examiner further provided that the "etiology of [the Veteran's] anxiety disorder, and/or reasons for seeking psychiatric treatment 39 years following his military service, are known only to the Veteran.  We can speculate it was related to his May 26, 2008 filing of a statement in support of claim for service connection for PTSD."

The Veteran has submitted several statements in Spanish that have been translated.  The translated report was provided in January 2013.  For the most part, the Veteran's statements correspond to what he reported to the VA examiners.  He did provide more details regarding firefights and events in Vietnam.  He also reported that he cannot watch war movies, he cannot eat Chinese food, and he will often times get very angry and yell at his wife.  The Veteran also reported on his time in Saudi Arabia and Kuwait.  He indicated that he worked at a detention facility that held captured Iraqis.  He detailed working long hours under difficult conditions, but did not report any experiences with combat or traumatic events.

Although lay persons are competent to provide opinions on some medical issues, the etiology of psychiatric disorders fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his psychiatric disorder.

In deciding this appeal, the lay assertions must be weighed against the competent medical evidence.  The VA examinations show that the Veteran does not have a diagnosis of PTSD.  However, Dr. J.J.O. testified that the Veteran has had PTSD since 1969.  There is no indication from Dr. J.J.O.'s report or his hearing testimony that the diagnosis was based on any examination of the Veteran that followed the criteria from the DSM-IV, which is required.  In fact, when asked about how he established his diagnosis, Dr. J.J.O. never mentioned the DSM-IV and instead provided a rambling discussion on the effects of war.  Further, there is no evidence Dr. J.J.O. treated the Veteran's mental health problems.  And his 2 statements are short conclusions without adequate rationales.  Another issue is that Dr. J.J.O. insinuates in his testimony that the Veteran went to Kuwait because he wanted to "end it all."  The Veteran made no such allegation at his examinations or in any of his statements and always denied suicidal ideation.

Dr. J.J.O.'s testimony is given little probative weight for several reasons: 1) there is no evidence he used the DSM-IV in diagnosing the Veteran; 2) there is no evidence Dr. J.J.O. treated the Veteran; and 3) some of Dr. J.J.O.'s testimony contradicts what the Veteran reported at the three VA examinations.  The VA examinations and opinion outweigh the evidence of Dr. J.J.O.  The competent medical opinion establishes that the Veteran does not have PTSD.

The competent medical opinions from the VA examinations also establish that the Veteran does have anxiety disorder NOS.  However, the opinions establish that his anxiety is not related to service.  The rationale provided in the February 2014 opinion is that there is no evidence that the Veteran sought any treatment for any mental health problems for many years after service and there is no evidence of any mental health problems during or after service for many years.  The examiner also noted that there was no evidence the Veteran had significant occupational or social impairment after service, even though he refers to having had traumatic experiences in service.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The opinion found that the Veteran's anxiety "is less likely than not (less than 50% probability) caused by or a result of his military service."  Given that opinion, and the normal psychiatric evaluation at separation from service in 1969 and the Veteran's contemporaneous report that he did not have any related symptoms, the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection is not warranted

IV.  Hypertension

The Veteran's STRs are negative for complaints, treatment or diagnosis of hypertension during his periods of active service.  Additionally, the evidence shows that hypertension was not diagnosed until 2005; therefore, the condition is not shown to have been manifested to a compensable degree within one year following the Veteran's separation from active service.  Further, the Veteran does not contend that he suffered from hypertension during service or within a year of service.  His only contention is that he now has hypertension because of his service-connected diabetes.  Therefore, service connection on a direct or presumptive basis is not appropriate and the only remaining issue is whether service connection is warranted on a secondary basis.

Through the Veteran's examinations and in his statements in support of the claim, it is established that the Veteran was first diagnosed with hypertension in 2005.  However, there are no VA treatment or private records that document the actual diagnosis.  After several attempts to obtain such records, the Board is satisfied that any further attempts would be futile.  VA treatment records from the San Juan VA Medical Center (VAMC) do show current treatment for hypertension dating back to 2007.  However, none of those treatment reports provide an opinion on etiology.

The Veteran underwent a VA examination in July 2008.  It was noted in the report that the Veteran was diagnosed with hypertension in 2005 and has been treated for it since that time.  The Veteran reported that his hypertension was diagnosed after a routine medical evaluation.  He denied any hospitalizations due to hypertension.  He was reported to be taking Angiotensin II Receptor.  Upon examination, the examiner confirmed the diagnosis of hypertension.  The examiner opined that the Veteran's hypertension was "not caused by or a result of diabetes mellitus."  The rational provided was that diabetes and hypertension were diagnosed simultaneously."  This rationale was inadequate and the case was remanded for further examination and an adequate opinion and rationale.

The Veteran underwent a second VA hypertension examination in February 2013.  The diagnosis of hypertension was confirmed and he was reported to be taking Lisinopril.  The examiner concluded that "after review [of] the claims file, the CPRS chart, the medical literature, and interview [of] the Veteran, [it] is my opinion that the Veteran's hypertension is less likely as not (less than 50/50 probability) caused by, or a result of, or aggravated by his service connected diabetes mellitus II."  The examiner provided the following rationale: "There is no evidence of significant micro-albuminuria to suggest nephropathy by the time of diagnosis, [which is the] reason why...[the Veteran's] hypertension is not a complication of diabetes mellitus II."  Further, the examiner found that the Veteran's "hypertension is not worsened or increased by [his] diabetes because there is no evidence of micro-albuminuria as early manifestation of diabetic nephropathy."

There is no other medical evidence in the record to consider.  The Board also considered the Veteran's lay statements.  Although lay persons are competent to provide opinions on some medical issues, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his hypertension.

In deciding this appeal, the competent medical evidence carries greater probative weight.  There is no medical evidence that the Veteran's hypertension caused or aggravated his hypertension.  The competent VA medical opinion establishes that there is no link between the two conditions in the Veteran.  Therefore, entitlement to service connection is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


